

114 S656 IS: Ensuring a Better Response for Victims of Child Sex Trafficking 
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 656IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Portman introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Child Abuse Prevention and Treatment Act to enable State child protective services
			 systems to improve the identification and assessment of child victims of
 sex trafficking, and for other purposes.1.Short titleThis Act may be cited as the Ensuring a Better Response for Victims of Child Sex Trafficking .2.CAPTA amendments(a)State plansSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended—(1)in subsection (b)(2)(B)—(A)in clause (xxii), by striking and at the end; and(B)by adding at the end the following:(xxiv)provisions and procedures requiring identification and assessment of all reports involving children known or suspected to be victims of sex trafficking (as defined in section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102 (9)(B))); and(xxv)provisions and procedures for training child protective services workers about identifying, assessing, and providing comprehensive services for children who are sex trafficking victims, including efforts to coordinate with State law enforcement, juvenile justice, and social service agencies such as runaway and homeless youth shelters to serve this population;; and(2)in subsection (d), by adding at the end the following:(17)The number of children determined to be victims described in subsection (b)(2)(B)(xxiv)..(b)Special rule(1)In generalSection 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g) is amended—(A)by striking For purposes and inserting the following:(a)DefinitionsFor purposes; and(B)by adding at the end the following:(b)Special rule(1)In generalFor purposes of section 3(2) and subsection (a)(4), a child shall be considered a victim of child abuse and neglect and of sexual abuse if the child is identified, by a State or local agency employee of the State or locality involved, as being a victim of sex trafficking (as defined in paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) or a victim of severe forms of trafficking in persons described in paragraph (9)(A) of that section.(2)State optionNotwithstanding the definition of child in section 3(1), a State may elect to define that term for purposes of the application of paragraph (1) to section 3(2) and subsection (a)(4) as a person who has not attained the age of 24..(2)Conforming amendmentSection 3(2) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended by inserting (including sexual abuse as determined under section 111) after sexual abuse or exploitation.(3)Technical correctionParagraph (5)(C) of subsection (a), as so designated, of section 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g) is amended by striking inhumane; and inserting inhumane..